181 F.2d 599
Fred SCHWEIZERv.Captain H. N. WALLIN et al., Appellants.
No. 9983.
United States Court of Appeals Third Circuit.
Argued May 1, 1950.Decided May 5, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; George A. Welsh, Judge.
Eugene T. Maher, Washington, D.C.  (H. G. Morison, Assistant Attorney General, Gerald A. Gleeson, United States Attorney, James P. McCormick, Assistant United States Attorney, Philadelphia, Pa., on the brief); Edward H. Hickey, Special Assistant to Attorney General, of counsel, for appellants.
Claude L. Dawson, Washington, D.C.  (Joseph F. M. Baldi, II, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
This case is similar to the case of Hopkins v. Wallin, 3 Cir., 1949, 179 F.2d 136.  As in that case the complaint does not allege presence in controversy of the jurisdictional amount required by statute.  For the reasons set out in the opinion of this court in that case the order of the district court will be vacated and set aside and the cause will be remanded for further proper proceedings.